FILED
                     UNITED STATES COURT OF APPEALS                United States Court of Appeals
                                                                           Tenth Circuit
                            FOR THE TENTH CIRCUIT
                        _________________________________               December 18, 2017

                                                                       Elisabeth A. Shumaker
UNITED STATES OF AMERICA,                                                  Clerk of Court
     Plaintiff - Appellee,

v.                                                        No. 17-1157
                                                (D.C. No. 1:16-CR-00119-PAB-1)
RICHARD HENNIS,                                             (D. Colo.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, PHILLIPS, and MORITZ, Circuit Judges.
                  _________________________________

      Richard Hennis pleaded guilty to child pornography charges and was

sentenced to 27 years in prison. He appeals that sentence even though his plea

agreement included a broad waiver of his appellate rights. The government has

moved to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (en banc) (per curiam). Through his counsel, Mr. Hennis concedes

that the waiver bars his appeal. Based on this concession and our independent review

of the record, we grant the government’s motion and dismiss the appeal.

                                       Entered for the Court
                                       Per Curiam


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.